Name: Commission Regulation (EC) No 406/95 of 27 February 1995 amending Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31995R0406Commission Regulation (EC) No 406/95 of 27 February 1995 amending Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 Official Journal L 044 , 28/02/1995 P. 0010 - 0010COMMISSION REGULATION (EC) No 406/95 of 27 February 1995 amending Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (1), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof, Whereas Commission Regulation (EC) No 1431/94 (3), as last amended by Commission Regulation (EC) No 2389/94 (4), lays down the detailed rules for applying in the poultrymeat sector the import system provided for by Regulation (EC) No 774/94; Whereas, on the basis of the experience gained, with a view to preventing speculation, the conditions for gaining access to the system and for allowing operators to withdraw their applications must be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1431/94 is hereby amended as follows: 1. Article 3 (a) is replaced by the following: '(a) Applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities in the Member States that they have imported or exported not less than 50 tonnes (product weight) or exported not less than 500 tonnes (product weight) of products falling within CN code 0207, 1602 31 or 1602 39 in the two calendar years preceding the year in which the licence application is lodged. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this system.'; 2. the third subparagraph of Article 4 (4) is deleted. Article 2 This Regulation shall enter into force on 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 91, 8. 4. 1994, p. 1. (2) OJ No L 282, 1. 11. 1975, p. 77. (3) OJ No L 156, 23. 6. 1994, p. 9. (4) OJ No L 255, 1. 10. 1994, p. 104.